Order entered January 23, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01055-CV

                          IN THE INTEREST OF A.S., A CHILD

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. 15-00707-W

                                          ORDER
       Before the Court is appellee’s January 19, 2017 motion to extend time to file appellee’s

brief. Appellee’s motion is GRANTED. Appellee’s brief shall be filed by January 30, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE